DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-16 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation “a housing” however, “a housing” is previously recited in Claim 1.  It appears that Applicant is referencing the “sleeve” and suggested language would be “a sleeve housing”.  For purposes of examination, Examiner is interpreting the “housing” in Claim 6 to be the sleeve.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-5, 10-12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US20160158819A1 (herein, Johnson), and further in view of Staszak et al. US 2633766 (herein, Staszak).
Regarding Claim 1, Johnson discloses, A power planishing hammer (Abstract) comprising: 
a power unit (FIG. 1, #110) having a housing (FIG. 3, #310) with a proximal end and a distal end opposite (FIGS. 1, 6a-c) the proximal end and a handle (FIG. 1; handle is considered to be the portion of the housing where the hand grips the device when in use; as shown in Fig. 1 the hand/fingers of a user grip(s) at least the sides of the device when in use) in a horizontal direction between the proximal end and the distal end (FIG. 6A), the power unit housing comprising a hammer head (FIG. 3, #340) movably coupled to the housing (FIG. 3, #300), the hammer head configured to move in a vertical direction reciprocally with an application of power from a power source (FIG. 3, vertical arrow, para [0020]); 
a control lever (FIG. 6A, #610, para [0022]) for controlling application of the power.
Johnson discloses, the housing (310), proximal and distal end (FIG. 6A-C), hammer head (340). Johnson does not disclose, a slapper pivotally coupled to the housing (310) at the proximal end (FIG. 6A) and configured to be impacted by the hammer head at the distal end  (FIG. 6A), such that when impacted by the hammer head (340), moves in a direction outward from the housing from a first position to a second, extended position, and when the hammer head (340) retracts inward toward the housing (310), retracts back to the first position from the second position.
However, Staszak teaches, a slapper (FIG. 5, #26) pivotally coupled to (FIGS. 2, 4, and 5, #31) a housing (Fig. 2) at the proximal end (Fig. 2; note the pivotally coupled slapper extends in the proximal end direction of the device) and configured to be impacted by the hammer head at the distal end  (Fig. 1; col 2, lines 41-55), such that when impacted by the hammer head, moves in a direction outward from the housing from a first position to a second, extended position, and when the hammer head retracts inward toward the housing, retracts back to the first position from the second position (Col. 2, lines  41-55).
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of
Staszak before the effective filling date of the claimed invention to modify the power planishing hammer (Abstract) as disclosed by Johnson, to include the slapper (FIG. 5, #26) that’s affixed to a hammer’s head (11) as taught by Staszak.  Since Staszak teaches this structure that is known and beneficial by imparting a vibrational factor into a series of minor and gentle blows effective to flatten high spots in the sheet metal uniformly and smoothly (Staszak, col. 1, lines 1-16 and Col. 2, lines 41-55).  Staszak’s attachment shown in Fig. 4 corresponds to the head attachment in Johnson as shown in Fig. 3.  Thus, the slapper would be attached in similar fashion and would operate accordingly.  

Regarding Claim 2, as combined, Johnson/Staszak disclose as previously claimed. As combined, Staszak further discloses, further comprising a baseplate (FIG. 5, #25) fixedly attached to the housing between the housing and the slapper (Figs. 2, 4).

Regarding Claim 4, as combined, Johnson/Staszak disclose as previously claimed. As combined, Staszak further discloses, herein the baseplate is fixedly attached to the housing at the proximal end of the housing (FIGS. 2, 5 – illustrated attachment near 28 and 30; as noted above the pivotal attachment extends in the proximal end direction of the device).

Regarding Claim 5, as combined, Johnson/Staszak disclose as previously claimed. As combined, Staszak further discloses, wherein the baseplate is unrestrained at the distal end of the housing (FIGS. 2 & 5 – illustrate baseplate as unrestrained at least at rim 33).

Regarding Claim 10, as combined, Johnson/Staszak disclose as previously claimed. As combined, Staszak further discloses, wherein the slapper has a width of about 2 inches to about 4 inches. FIGS. 1-3 and 5  - illustrate an approximate width of an industrial peening hammer.  It would be obvious to one of ordinary skill in the art to have recognized that an industrial peening hammer has a width which would cause the “slapper” to be within Applicant’s claimed range.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have understood that an industrial peening hammer has a width which would cause the “slapper” to be within Applicant’s claimed range of 2-4 inches.  Applicant does not further define the broad term “about” in the specification, thus examiner interprets about to encompass at least 1 inch in either direction, thus the prior art reasonably provides a “slapper” within the range of 1-5 inches as shown in at least Figs. 2 and 5.

Regarding Claim 11, as combined, Johnson/Staszak disclose as previously claimed. As combined, Johnson further discloses, wherein the control lever allows for variable control of the power (para [0022]).

Regarding Claim 12, as combined, Johnson/Staszak disclose as previously claimed. As combined, Staszak further discloses, wherein the slapper has a planer outward face (FIG. 2, #26).

Regarding Claim 16, as combined, Johnson/Staszak disclose the invention as claimed above. As combined, Staszak teaches where the slapper is removably attached (Fig. 4) and Johnson discloses where the hammer head is interchangeable (Fig. 3).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, US20160158819A1 (herein, Johnson), in view of Staszak et al. US 2633766 (herein, Staszak), and in further view of Alvarez US20170165733A1 (herein, Alvarez).

Regarding Claim 6, as combined, Johnson/Staszak disclose as previously claimed.  
Johnson/Staszak, does not disclose, a tubular hammer sleeve located between the housing and the base plate.
However, Alvarez teaches, a tubular hammer sleeve (FIG. 6, #26).
Therefore, Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Staszak before the effective filling date of the claimed invention to modify the power planishing hammer (Abstract) as disclosed by Johnson, to include the tubular hammer sleeve (FIG. 6, #26) as taught by Alvarez.  Since Alvarez teaches this structure that is known and beneficial, thereby providing the motivation to utilize the tubular hammer sleeve (Alvarez, FIG. 6, #26) so as to improve the effectiveness of the power planishing hammer (Johnson, Abstract) by limiting the amount of debris entering the planishing hammer (Johnson, Abstract) while planishing the metal object and the same for the damaged area (Alvarez, para [0024]).

Allowable Subject Matter
Claims 3, 7-9, and 13-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose, teach, or make obvious the claimed combination including the following limitation:
further comprising at least one keeper attached circumferentially about at least a portion of the base plate, the at least one keeper configured to house the slapper therein.
comprising a spring material at the proximal end between the baseplate and the slapper, such when the hammer head impacts the slapper, the spring material deflects elastically.
wherein the spring material isolates the slapper from the baseplate.
herein the slapper has an outward face with a crown therein.
wherein the slapper has a tubular extension outward from the distal end of the housing.
wherein the slapper is removably attached to the housing and wherein the hammer head is interchangeable.
The prior art that comes closest to teachings these limitations is Johnson US20160158819A1 (herein, Johnson) and Staszak as noted above.  However, Johnson/Staszak fails to teach the aforementioned limitations since the cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.  Therefore, the combinations of the above limitations are novel and found to be allowable of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alvarez US-9669442-B1, Menissez US-20170014960-A1, Swanson US-20130047694-A1, Schad US-20100206593-A1, Akins US-6923031-B2, and Stozier US-4753104-A cited for a power unit, housing, hammer head, control lever, baseplate, tubular sleeve, spring material, and an outward face.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        30 September 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731